Citation Nr: 1220295	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  06-34 048	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

What evaluation is warranted for a lumbar strain with degenerative disk and joint disease since August 12, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for a lumbar strain with degenerative disk and joint disease effective August 12, 2003, and assigned a 10 percent disability rating effective that same date.  In an October 2006 rating decision, the RO assigned a 20 percent disability rating for a lumbar strain with degenerative disk and joint disease effective August 12, 2003.

In December 2010, the Board remanded this claim for further development.  The Board also remanded the issue of entitlement to service connection for a memory loss as secondary to medication for the service-connected lumbar spine disability, but in January 2011 the Veteran withdrew that issue.

In an April 2012 rating decision, VA assigned a 40 percent disability rating for the lumbar spine disorder effective January 28, 2011.

As noted in the December 2010 remand, the issues of entitlement to service connection for a cervical disorder and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  They are, however, referred to the AOJ for appropriate and immediate action.  



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 1966 to November 1969.

2.	On May 7, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant  has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.







ORDER

The appeal is dismissed.




		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


